Citation Nr: 0321546	
Decision Date: 08/27/03    Archive Date: 09/02/03

DOCKET NO.  95-00 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
patellofemoral pain syndrome.  


ATTORNEY FOR THE BOARD

Susan M. Kim, Counsel


INTRODUCTION

The veteran had active military service from March 1991 to 
July 1993.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a September 1994 rating decision from the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO) that granted service connection and an initial 
noncompensable rating for a bilateral knee disability from 
July 1993.  The veteran perfected an appeal of the initial 
noncompensable rating.  


In July 1996, the Board remanded the case to obtain a new VA 
examination, which was only partially accomplished in 
December 1996 and October 1997.  In October 1999, the Board 
again remanded the case to obtain a new VA examination, which 
was fully accomplished in April 2003.  This matter is now 
before the Board for appellate review.  


FINDINGS OF FACT

1.  The veteran does not have limitation of flexion to 45 
degrees or less or extension limited to 10 degrees or more.  

2.  Deep tendon reflexes are intact and symmetrical, and the 
veteran's gait is within normal limits.  

3.  The medical evidence shows no subluxation, lateral 
instability, effusion, swelling, heat, redness, weakened 
movement, excess fatigability, incoordination, impaired 
ability to execute skilled movement smoothly, deformity, 
atrophy of disuse, instability of station, or interference 
with sitting, standing, and weight-bearing due to bilateral 
patellofemoral pain syndrome.  

4.  Bilateral knee pain occurs during exercise, such as 
jogging or running long distances, but is promptly relieved 
with rest.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
patellofemoral pain syndrome are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.20, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5257, 5260, 5261 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Fulfillment of VA's duty to assist and inform the veteran

The claim may be adjudicated on the merits because the VA has 
fulfilled its duty to assist and inform the veteran in the 
development of the claim in compliance with The Veterans 
Claims Assistance Act of 2000.  The VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  
The VA shall also notify the claimant and the claimant' s 
representative, if any, of the evidence that is necessary to 
substantiate the claim, which evidence the claimant is to 
provide, and which evidence the VA will attempt to obtain for 
the claimant.  See 38 U.S.C.A. § 5103(a) (West 2002).  

The RO obtained the available service medical records and 
medical records from the identified health care providers, 
and the veteran received VA knee examinations and/or x-rays 
in September 1993, July 1994, December 1996, October 1997, 
and April 2003.  The veteran filed lay statements with the 
RO, and his November 1994 substantive appeal declined the 
opportunity for a personal hearing.  The RO's October 1999 
and December 2002 letters and a May 2003 supplemental 
statement of the case informed the veteran of the applicable 
laws and regulations, including provisions of The Veterans 
Claims Assistance Act of 2000, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  In these documents, the VA informed 
the veteran that it would obtain the available records in the 
custody of federal departments and agencies and request 
medical records from the identified private health care 
providers.  The veteran was informed that it was his 
responsibility to identify health care providers with 
specificity and that it still remained his ultimate 
responsibility to obtain any lay statements and private 
medical evidence needed to support his claim.  For example, 
the RO's October 1999 letter asked the veteran to identify 
any non-VA health care providers that had treated his knees 
since 1990 and to sign medical release forms for those health 
care providers.  After the veteran failed to respond, the 
RO's December 2002 letter informed the veteran that his 
appeal would be processed without the requested information 
and signed medical release forms if he did not respond within 
thirty days.  The veteran failed to respond, and the appeal 
was forwarded to the Board for a decision.  

The VA has fulfilled its duty to assist and inform the 
veteran in the development of the claim because he was 
informed of new and applicable laws and regulations, the 
evidence needed to substantiate the claim, told which party 
was responsible for obtaining the evidence, provided ample 
opportunity to submit such evidence, and VA has obtained such 
evidence or confirmed its unavailability.  Quartuccio v. 
Principi , 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  


Entitlement to an initial compensable evaluation for
bilateral patellofemoral pain syndrome

For the veteran to prevail in a claim for increased rating, 
the evidence must show that his service-connected disability 
has caused greater impairment of his earning capacity in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2002).  The rating for a physical disability must be 
considered from the point of view of the veteran working or 
seeking work and the ability of the veteran's body as a 
whole, or of a system or organ of the body, to function under 
the ordinary conditions of daily life, including employment 
and self-support.  It is the responsibility of the rating 
specialist to interpret examination reports in light of the 
whole recorded history and to reconcile various reports into 
a consistent picture so that the current rating accurately 
reflects the present disability.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10.  The VA has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  



Bilateral patellofemoral pain syndrome is currently evaluated 
under the criteria for other impairment of the knee 
represented by recurrent subluxation or lateral instability.  
See 38 C.F.R. §§ 4.71a, Diagnostic Code 5257 (2002).  Given 
the diagnoses and findings of record, the Board will consider 
whether an initial compensable rating is warranted under the 
criteria for other impairment of the knee (Diagnostic Code 
5257), limitation of motion of the knee (Diagnostic Codes 
5260 and 5261), and arthritis (Diagnostic Codes 5003 and 
5010) since July 1993, when the veteran separated from 
service.  

The Board will first consider the rating criteria for other 
impairment of the knee represented by recurrent subluxation 
or lateral instability.  When a disability not specifically 
provided for in the rating schedule is encountered, such as 
bilateral patellofemoral pain syndrome, it will be rated 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  See 38 C.F.R. § 4.20.  
Other impairment of the knee, represented by recurrent 
subluxation or lateral instability, is assigned a 10 percent 
evaluation if slight, a 20 percent evaluation if moderate, 
and a 30 percent evaluation if severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

An initial compensable rating is not in order under the 
criteria of Diagnostic Code 5257 because subluxation and 
lateral instability cause no impairment.  At the July 1993 VA 
examination, both knees were stable in the mediolateral and 
anteroposterior directions, and in the July 1994 VA x-ray of 
the knees, there was no evidence of patellar subluxation.  At 
the December 1996 VA examination, the knee joints were stable 
in the anteroposterior direction with no varus or valgus 
instability.  At the October 1997 VA examination, there was 
no varus or valgus deformity of the tibia on the femoral 
heads noted and no anteroposterior or lateral instability.  
At the April 2003 VA examination, the veteran's knee joints 
were stable in the anteroposterior and lateral directions 
with no laxity of the joints.  Stability of the knees shown 
at VA examinations from July 1993 to April 2003 confirm that 
a compensable rating cannot be established for other 
impairment of the bilateral knees represented by recurrent 
subluxation and lateral instability.  In every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, which is the case for Diagnostic Code 5257, 
a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.  

Similarly, an initial compensable rating is not supported by 
the veteran's bilateral knee range of motion.  The VA 
Schedule for Rating Disabilities states that the normal range 
of motion for a knee is from zero degrees on extension to 
140 degrees on flexion. 38 C.F.R. § 4.71, Plate II (2002).  
Limitation of flexion of a leg is assigned a noncompensable 
evaluation if limited to 60 degrees, a 10 percent evaluation 
if limited to 45 degrees, a 20 percent evaluation if limited 
to 30 degrees, and a 30 percent evaluation if limited to 
15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Limitation of extension of a leg is assigned a noncompensable 
evaluation if limited to 5 degrees, a 10 percent evaluation 
if limited to 10 degrees, a 20 percent evaluation if limited 
to 15 degrees, a 30 percent evaluation if limited to 20 
degrees, a 40 percent evaluation if limited to 30 degrees, 
and a 50 percent evaluation if limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.  Where evaluation is 
based on limitation of motion, as it is under Diagnostic 
Codes 5260 and 5261, the existence of functional loss and 
pain, crepitation, less or more movement than normal, 
weakened movement, excess fatigability, incoordination, 
impaired ability to execute skilled movement smoothly, 
swelling, deformity, atrophy of disuse, instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing must also be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 206-207 (1991).  

The record reflects various reports by the same VA examiner 
of the veteran's range of motion.  At the December 1996 and 
October 1997 VA examinations, the examiner described flexion 
motion as "flexion to 20 degrees achievable with buttocks 
striking the heels of the patient" and noted that extension 
was to 180 degrees.  Although a reversal of the normally 
reported range of motion as contemplated by the rating 
schedule, the measurement shows that the veteran has full 
extension to zero degrees and essentially full range of 
motion of the knees.  At the April 2003 VA examination, the 
same examiner stated that flexion was to 120 degrees 
bilaterally and extension was to 180 degrees bilaterally.  In 
April 2003, there was also no effusion, swelling, heat, or 
redness in either knee.  Deep tendon reflexes were intact and 
symmetrical, and the veteran's gait was within normal limits.  

Despite the VA examiner's confusing method of reporting, the 
veteran's overall disability picture does not demonstrate 
that bilateral knee flexion or extension is sufficiently 
limited to warrant an initial compensable rating.  The 
medical evidence since 1993 has shown no weakened movement, 
excess fatigability, incoordination, impaired ability to 
execute skilled movement smoothly, deformity, atrophy of 
disuse, instability of station, or interference with sitting, 
standing, and weight-bearing to support a higher rating.  

A separate rating is not available for arthritis because it 
does not appear in the July 1994, October 1997, or April 2003 
VA x-rays.  See VAOPGCPREC 23-97 (July 1, 1997); VAOPGCREC 9-
98 (August 14, 1998); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic 
Codes 5003, 5010; Degmetich v. Brown, 104 F. 3d 1328, 1331 
(Fed. Cir. 1997).  

Referral for consideration of an extraschedular rating is not 
warranted because exceptional circumstances have not been 
demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(2002).  The veteran has not 
shown that his service-connected bilateral knee disability 
causes marked interference with employment or frequent 
hospitalizations.  The veteran has not shown that bilateral 
knee pain, which occurs during exercise and is promptly 
resolved with rest, impairs his ability to work at jobs that 
do not require running and jogging long distances.  Referral 
for consideration of an extraschedular rating is not 
currently warranted.  




ORDER

Entitlement to an initial compensable rating for bilateral 
patellofemoral pain syndrome is denied.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

